Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 26, 2018 and October 30, 2019 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "said film is not part of a laminate” in line 2. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2-3, 5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodionova et al. “The formation and characterization of sustainable layered films incorporating microfibrillated cellulose”, Bioresources, 2012, Volume 7 (issue 3), pp. 3690-3700.
With regard to the limitations of claims 1 and 9, Rodionova discloses a film comprising a base layer made of MFC (p. 3692, paragraph 3). The base layer is made of 100% MFC and thus provides at least 60% by weight of the fiber material. The MFC base layer is coated with coating (MFC2 and MFC3, p. 3692, paragraph 4) improving the barrier properties determined in respect to the oxygen transmission rate (OTR) and water vapor transmission rate (VWTR) (p. 3692, paragraph 4; p. 3696). MFC 1 layer was coated with MFC2 or MFC 3 by using a laboratory bar coating (p. 3692, paragraph “Preparation of films”). MFC3 is an organic/inorganic hybrid polymer (p. 3692, paragraph 2). The coating with MFC3 showed enhanced water vapor barrier resistance (p. 3696, paragraph 2). Hence, the feature that the base film has been coated on at least one side with a coating that enhances gas and/or moisture barrier properties is disclosed. 
2 showed a thickness of around 22 µm (Fig. 2), layered films were made with 1 g/m2 (table 3). 
Hence, the thickness of the coating layer is at least implicitly provided and in the range according to the claimed range between 0.05 to 20 µm. 
Thus, the subject-matter of claims 1 and 9 is fully disclosed by Rodionova et al.
With regard to the limitations of claims 2 and 3, Rodionova does not disclose that more than 80% of the coating applied has not penetrated deeper than 5 µm into the base film, and that said film is not a part of a laminate.
However, in view of substantially identical film comprising a base film which has been coated on at least side with a coating between Rodionova and instant claims, it is the Examiner’s position that Rodionova’s film comprising a base film which has been coated on at least one side with a coating inherently possesses these both properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald  619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
With regard to the limitations of claim 5, Rodionova discloses a coating that is water-based since MFC2 is used as a coating and is prepared with distilled water and is thus water-based (MFC2, p. 3692, paragraph 1).
With regard to the limitations of claim 8, Rodionova discloses that the title reads "sustainable layered films", hence implicitly disclosing the feature of claim 8. Further, MFC is described as biodegradable in the introductory part on page 3690. 

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Rodionova et al. “The formation and characterization of sustainable layered films incorporating microfibrillated cellulose”, Bioresources, 2012, Volume 7 (issue 3), pp. 3690-3700 as applied to claims 1, 2-3, 5, and 8-10 above and further in view of Kohno et al. (U.S. Patent Application Publication 2014/0234640 A1). 
The disclosure of Rodionova’s reference resided in § 4 is incorporated herein by reference.   
With regard to the limitations of claims 4 and 6, Rodionova does not disclose that the coating has been carried out with a water-based varnish, which is UV or EB curable, and the coating has been applied by printing. 
Kohno discloses a gas barrier film comprising a sheet substrate which contains a surface-modified cellulose nanofiber in which at least a part of hydrogen atoms in a hydroxyl group in a cellulose nanofiber are substituted with acyl groups each having 1 to 8 carbon atoms and has a content of a matrix resin of 10% by mass or less with respect to the total amount of the cellulose nanofiber and the matrix resin, and a gas barrier layer which is formed on at least one surface of the sheet substrate, and a manufacturing method of a gas barrier film, comprising a step A of obtaining a surface-modified cellulose nanofiber by substituting at least a part of hydrogen atoms in a hydroxyl group in a cellulose nanofiber with acyl groups each having 1 to 8 carbon atoms and forming the surface-modified cellulose nanofiber into a film by a melt 
Kohno discloses that as a method of a modification treatment, a treatment by ultraviolet ray irradiation is also preferable. The "ultraviolet ray" is generally referred to as an electromagnetic wave having a wavelength from 10 to 400 nm, but in the case of an ultraviolet ray irradiation treatment other than a vacuum ultraviolet ray (10 to 200 nm) treatment described later, an ultraviolet ray having a wavelength from 210 to 350 nm is preferably used (paragraph [0356]).
Kohno discloses that as a coating method, any appropriate method can be adopted. Specific examples include a spin coat method, a roll coat method, a flow coat method, an inkjet method, a spray coat method, a print method, a dip coat method, a flow cast film forming method, a bar coat method, and a gravure print method (paragraph [0324]).
Both references are analogous art because they are from the same field of endeavor concerning new film comprising a base film which has been coated on at least one side with a coating.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to obtain the coating with a water-based varnish, which is UV or EB curable, and the coating applied by printing as taught by Nyman in Rodionova’s film with reasonable expectation of success (US’640, 
With regard to the limitations of claim 7, Rodionova does not disclose that the both sides of the base film have been coated.
Kohno discloses that a film formed into a multilayered structure by a co-flow cast method may be obtained. Forming into a multilayered structure is effective since warpage, strain, and the like, in heat processing in production steps can be adjusted and transparency and thermal expansion can be adjusted. For example, a fiber having a small substitution degree of acyl groups and a high degree of crystallinity is set in the center and a fiber having a large substitution decree of acyl groups and a small degree of crystallinity is set on both sides of the fiber; thereby, warpage, strain, and the like, in heat processing can be improved. When a film is formed into a multilayered structure by co-flow cast method, a film thickness structure can be suitably adjusted (paragraph [0296]).
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate the both sides of the base film have been coated as taught by Nyman in Rodionova’s film with reasonable expectation of success because warpage, strain, and the like, in heat processing can be improved and a film thickness structure can be suitably adjusted (US’640, paragraphs [0296]), and thus to arrive at the subject matter of instant claim 7.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Rodionova et al. “The formation and characterization of sustainable layered films incorporating microfibrillated cellulose”, Bioresources, 2012, Volume 7 (issue 3), pp.  as applied to claims 1, 2-3, 5, and 8-10 above and further in view of Okazaki et al. (JP 05-237267 A). 
The disclosure of Rodionova’s reference resided in § 4 is incorporated herein by reference.   
With regard to the limitations of claim 11, Rodionova does not disclose a balloon comprising a film according to claim 1.
Okazaki discloses a paper balloon made of natural cellulose fiber paper, which can continuously fly on air, and which can be decomposed after it drops onto the ground without damaging the natural environment. This paper balloon made of highly gas-tight natural cellulose fiber paper and having a predetermined shape, is charged with inert gas so that the balloon may fly in air for a predetermined time (abstract).
 Both references are analogous art because they are from the same field of endeavor concerning new film comprising a base film which has been coated on at least one side with a coating.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to obtain the balloon comprising Rodionova’s film according to claim 1.as taught by Okazaki with reasonable expectation of success because such balloon can continuously fly on air, and it can be decomposed after it drops onto the ground without damaging the natural environment (JP’267, abstract), and thus to arrive at the subject matter of instant claim 11.
The following references are considered pertinent to the Applicant disclosure include Spence et al. 'Water vapor barrier properties of coated and filled microfibrillated cellulose composite films", Bioresources, 2011, Vol. 6, No. 4, pp. 4370-4388 and Nyman et al. (WO 2015/181281 A1 or U.S. Patent 10,328,666) are shown on the Notice of References Cited Form (PTO-892). 
Spence discloses that microfibrillated celluloses (MFCs) have mechanical properties sufficient for packaging applications but lack water vapor barrier properties in comparison to petroleum-based plastics. These properties can be modified by the use 
Nyman discloses a packaging material for a packaging container, comprising: a decor layer configured to cover a printed pattern, the decor layer comprising a thermoplastic material and arranged to be an outermost layer of the packaging container; a bulk layer having a density of less than 700 kg/m3 and comprising foamed cellulose, wherein the foamed cellulose comprises at least 25% of a thickness of the bulk layer; a barrier layer configured to prevent gas from passing there through; and a heat-sealable layer comprising at least one of heat-sealable adhesive polymers and heat-sealable polyolefins; wherein the bulk layer is positioned between the decor layer and the barrier layer, and wherein the barrier layer is positioned between the bulk layer and the heat-sealable layer, further comprising an adhesive between the heat-sealable 
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411. The examiner can normally be reached on 9AM-5PM 
EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL BERNSHTEYN/
Primary Examiner, Art Unit 1762